TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-05-00751-CR


George Stephen Owen, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT

NO. 05-381-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Appellant's brief was due September 7, 2006.  The brief has not been received, no
extension of time has been requested, and appellant's appointed attorney, Mr. John R. Duer, did not
respond to this Court's notice that the brief is overdue.
The appeal is abated.  The trial court shall conduct a hearing to determine whether
the attorney it appointed to represent appellant has abandoned the appeal.  Tex. R. App. P.
38.8(b)(2).  The court shall make appropriate findings and recommendations.  If necessary, the court
shall appoint substitute counsel who will effectively represent appellant in this cause.  A record from
this hearing, including copies of all findings and orders and a transcription of the court reporter's 
notes, shall be forwarded to the Clerk of this Court for filing as a supplemental record no later than
November 17, 2006.  Rule 38.8(b)(3).



				___________________________________________
				Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Filed:   October 19, 2006
Do Not Publish